UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2012 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-13602 The Female Health Company (Name of registrant as specified in its charter) Wisconsin 39-1144397 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 515 N. State Street, Suite 2225, Chicago, Illinois (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (312)595-9123 Securities registered under Section12(b) of the Act: Title of each class Name of each exchange on which registered Common stock, $.01 par value NASDAQ Stock Market Securities registered under Section12(g) of the Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes [ ]No [x] Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Act. Yes [ ]No [x] Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [x] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes [x] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. [ ] 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer [ ]Accelerated filer [x] Non-accelerated file(Do not check if a smaller reporting company)[ ]Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes [ ]No [x] The aggregate market value of the voting stock held by non-affiliates of the registrant as of March 30, 2012, was approximately $112.9 million based on the per share closing price as of March 30, 2012 quoted on the NASDAQ Capital Market for the registrant’s common stock, which was $5.42. There were 28,672,416 shares of the registrant’s common stock, $0.01 par value per share outstanding at November 30, 2012. DOCUMENTS INCORPORATED BY REFERENCE: None 2 THE FEMALE HEALTH COMPANY FORM 10-K SEPTEMBER 30, 2012 TABLE OF CONTENTS PART I Page Item 1. Business 5 Item 1A. Risk Factors 15 Item 1B. Unresolved Staff Comments 21 Item 2. Properties 21 Item 3. Legal Proceedings 21 Item 4. Mine Safety Disclosures 21 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 22 Item 6. Selected Financial Data 23 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 26 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 34 Item 8. Financial Statements and Supplementary Data 35 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 35 Item 9A. Controls and Procedures 35 Item 9B. Other Information 36 PART III Item 10. Directors, Executive Officers and Corporate Governance 36 Item 11. Executive Compensation 42 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 57 Item 13. Certain Relationships and Related Transactions, and Director Independence 60 Item 14. Principal Accounting Fees and Services 60 PART IV Item 15. Exhibits and Financial Statement Schedules 61 Signatures 66 3 FORWARD-LOOKING STATEMENTS Certain statements included in this Annual Report on Form 10-K which are not statements of historical fact are intended to be, and are hereby identified as, "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. The Company cautions readers that forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, but are not limited to, those described under the caption "Risk Factors" in Item 1A. of this report. The Company undertakes no obligation to make any revisions to the forward-looking statements contained in this report or to update them to reflect events or circumstances occurring after the date of this report. As used in this report, the terms "we," "us," "our," "The Female Health Company," "FHC" and the "Company" mean The Female Health Company and its subsidiaries, unless the context indicates another meaning, and the term "common stock" means shares of our common stock, par value of $0.01 per share. 4 PART I Item 1. Business General The Female Health Company manufactures, markets and sells the FC2 female condom.FC2 is the only currently available product under a woman's control, approved by both the U.S. Food and Drug Administration (FDA) and cleared by the World Health Organization (WHO) for purchase by U.N. agencies, that provides dual protection against unintended pregnancy and sexually transmitted infections ("STIs"), including HIV/AIDS. The Company’s first generation product was the FC1 female condom, a Class III medical device approved by FDA in 1993.The Company’s second generation product, FC2, has been available globally since 2007, and in the U.S. since 2009 after it was approved by the FDA as a ClassIII medical device. The FC2 female condom provides women dual protection against STI’s (including HIV/AIDS) and unintended pregnancy.The public health sector is the Company’s main market. Within the public health sector, various organizations supply critical products such as FC2, at no cost or low cost, to those who need but cannot afford to buy such products for themselves. The Company has a relatively small customer base, with a limited number of customers who generally purchase in large quantities. Over the past few years, significant customers have included large global agencies, such as the United Nations Population Fund (UNFPA) and the United States Agency for International Development (USAID), through its facilitator, John Snow, Inc.Other customers include ministries of health or other governmental agencies, which either purchase directly or via in-country distributors, and non-governmental organizations. FC2 is currently available in 138 countries.A significant number of countries with the highest demand potential are in the developing world.The incidence of HIV/AIDS, other STI’s and unwanted pregnancy in these countries represents a remarkable potential for significant sales of a product that benefits some of the world’s most underprivileged people.However, conditions in these countries can be volatile and result in unpredictable delays in program development, tender applications and processing orders. Purchasing patterns vary significantly from one customer to another, and may reflect factors other than simple demand.For example, some governmental agencies purchase through a formal procurement process in which a tender (request for bid) is issued for either a specific or a maximum unit quantity.Tenders also define other requirements for a qualified bid submission (such as product specifications, regulatory approvals, clearance by WHO, unit pricing and delivery timetable).Bidders have a limited period of time in which to submit bids.Bids are subjected to an evaluation process which is intended to conclude with a tender award to the successful bidder.The entire tender process, from publication to award, may take many months to complete. Administrative issues, politics, bureaucracy, process errors, changes in leadership, funding priorities and/or other pressures may delay or derail the process and affect the purchasing patterns of public sector customers. As a result, the Company may experience significant quarter to quarter sales variations due to the timing and shipment of large orders. 5 In the past few years, the Company’s business model, which includes high gross margins, modest capital expenditures and low expense requirements compared to production volumes, has permitted the Company to sustain profitable operations without debt and maintain dividend payments during periods of delayed orders. Continuation of these accomplishments in the future periods will be contingent on a number of factors, including the degree and period of sales volatility and on the strength of global demand for the Company’s product. The Company currently operates in one industry segment which includes the development, manufacture and marketing of consumer health care products.Therefore, no segment data is disclosed in the Notes to the Consolidated Financial Statements contained in this report.Information regarding the Company's operations by geographic area is included in Note10 in the Notes to the Consolidated Financial Statements contained in this report. Company History The female condom was invented by a Danish physician who obtained a U.S. patent for the FC1 product in 1988. The physician subsequently sold certain rights to the condom to Chartex Resources Limited. In the years that followed, Chartex, with resources provided by a Danish entrepreneur and a nonprofit Danish foundation, developed the manufacturing processes and completed other activities associated with bringing the female condom to market in certain non-U.S. countries. The Wisconsin Pharmacal Company, Inc. (“Wisconsin Pharmacal”, the Company's predecessor) owned certain rights to the female condom in the U.S., Canada and Mexico. Wisconsin Pharmacal pursued the pre-clinical and clinical studies and overall development of the product, necessary for U.S. FDA approval and worldwide distribution of the product. The Female Health Company is the successor to Wisconsin Pharmacal, a company which manufactured and marketed disparate specialty chemical and branded consumer products. The Company was originally incorporated in 1971. In fiscal 1995, the Company's Board of Directors approved a plan to complete a series of actions designed, in part, to maximize the potential of the female condom. First, the Company restructured and transferred the Wisconsin Pharmacal name and all of the assets and liabilities of the Company other than those relatedto the female condom to a newly formed, wholly-owned subsidiary of the Company, WPC Holdings, Inc. ("Holdings"). In January 1996, the Company sold Holdings to an unrelated third party. Then, in February 1996, the Company acquired Chartex.At the same time, the Company was renamed The Female Health Company. As a result of the sale of Holdings and the acquisition of Chartex, The Female Health Company evolved to its current state with its sole business consisting of the manufacture, marketing and sale of the female condoms. The FDA approved FC1 for distribution in the U.S. in 1993 and approved the Company's U.K. FC1 manufacturing facility in 1994. In 2005, the Company introduced a second generation female condom, FC2, which had been developed to: 6 1. Expand access to female-initiated prevention by offering a more affordable product 2. Increase HIV/AIDS prevention and family planning options 3. Lower health care costs 4. Increase gross margins FC2 was first marketed internationally in March 2007 and has been marketed in the U.S. since August 2009. In October 2009, the Company completed the transition from its first generation product, FC1, to its second generation product, FC2, and production of FC1 ceased.The Company retains ownership of certain world-wide rights, as well as various patents, regulatory approvals and other intellectual property related to FC1. FC2 was approved by the FDA as a Class III medical device on March 10, 2009.In addition to FDA approval, the FC2 female condom has been approved by other regulatory agencies, including in the European Union, India and Brazil.Based on a rigorous scientific review, WHO agreed that FC2 performs in the same manner as FC1 and cleared FC2 for purchase by U.N. agencies in 2006. Since FC2’s introduction in March 2007 through September 30, 2012, approximately 170 million FC2 female condoms have been distributed in 138 countries. It is sold directly to consumers in 16 countries.Since the first FDA approval in 1993, the Company has sold over 345 million FC female condoms (FC1 and FC2). Strategy The Company’s strategy is to fully develop global markets for the FC2 female condom for both contraception and STI prevention. Since the introduction of its first generation product, FC1, the Company has developed contacts and relationships with global public health sector organizations such as WHO, UNFPA, USAID, the United Nations Joint Programme on HIV/AIDS (“UNAIDS”), country-specific health ministries and non-governmental organizations (NGOs), and commercial partners in various countries. The Company has representatives in various locations around the world to provide technical support and assist with its customers’ prevention and family planning programs. As announced during the July 2012 London Summit on Family Planning, the Company has pledged to significantly increase its global educational and training investment over the next six years. The Company’s first generation product, FC1, was produced from a costly raw material (polyurethane), in a labor intensive manufacturing process in a suburb of London, England.To expand women’s access to the female condom, increase sales volume, reduce costs, and significantly increase gross margin, the Company developed its second generation product, FC2.The second generation product is made from a less costly raw material, nitrile polymer. FC2’s production process is more efficient and less labor intensive than that of FC1, making it less costly to produce.Its price is now approximately 49% less than FC1’s final unit sales price.FC2 is currently being produced at the Company’s facility in Selangor D.E., Malaysia and in Kochi, India, in conjunction with FHC’s exclusive distributor in India, Hindustan Lifecare Limited (“HLL”). The Company made its first substantial sales of FC2 in fiscal 2007.Since October 2009, all of the Company’s unit sales have been FC2.Production in London was discontinued with the final shipment of FC1 in October 2009. As a result of the successful development of FC2, the Company was able to both reduce the price to the public health sector and increase its gross margin. 7 Since the product’s primary market is currently the public health sector, the Company incurs minimal sales and marketing expense.Thus, as the demand for the female condom continues to grow in the public health sector, the Company’s operating expenses are likely to grow at a much lower rate than that of volume. Products Currently, there are only two FDA approved and marketed products that prevent the transmission of HIV/AIDS through sexual intercourse: the male condom and the FC2 female condom. The FC2 female condom is currently the only FDA approved and marketed product controlled by women that prevents STI's, including HIV/AIDS. Used consistently and correctly, it provides women dual protection against STI’s (including HIV/AIDS) and unintended pregnancy.The FC2 female condom does not compete with the male condom, but is an alternative to either unprotected sex or male condom usage. An economic analysis of the cost effectiveness of an FC2 HIV/AIDS prevention program conducted by Dr. David Holtgrave, the chairman of the Department of Health Behavior and Society at the Johns Hopkins Bloomberg School of Public Health was featured in the March 26, 2012issue of AIDS and Behavior.The study showed that the Washington, D.C. FC2 prevention program, a public-private partnership to provide and promote FC2 female condoms, prevented enough HIV infections in the first year alone to save over $8 million in avoided future medical care costs (over and above the cost of approximately $445,000 for the program).This means that for every dollar spent on the program, there was a cost savings of nearly $20.In the article Dr. Holtgrave concluded, “These results clearly indicate that delivery of, and education about, Female Condoms is an effective HIV prevention intervention and an outstanding public health investment.”The district began its program in 2010 to fight a disease that is at epidemic levels.At least 3% of Washington residents have HIV or AIDS, a prevalence rate that is the highest of any U.S. city. Numerous clinical and behavioral studies have been conducted regarding use of the female condom. Studies show that in many cultures, the female condom is found acceptable by women and their partners. Importantly, studies also show that when the female condom is made available as an option along with male condoms there is a significant increase inprotected sex acts with a concurrent decrease in STI’s. The increase in protected sex acts varies by country and averages between 10% and 35%. FC2, the Company’s second generation female condom, has basically the same physical design, specifications, safety and efficacy profile as FC1.Manufactured from a nitrile polymer formulation that is exclusive to the Company, FC2 can be produced more economically than the first generation product, FC1, which was made from a more costly raw material (polyurethane).FC2 consists of a soft, loose fitting sheath and two rings: an external ring of rolled nitrile and a loose internal ring, made of flexible polyurethane,FC2’s soft sheath lines the vagina, preventing skin-to-skin contact during intercourse. Its external ring remains outside the vagina, partially covering the external genitalia. The internal ring is used for insertion and helps keep the device in place during use. 8 FC2’s primary raw material (a nitrile polymer) offers a number of benefits over natural rubber latex, the raw material most commonly used in male condoms.FC2’s nitrile polymer is stronger than latex, reducing the probability that the female condom sheath will tear during use. Unlike latex, FC2’s nitrile polymer quickly transfers heat.FC2 warms to body temperature immediately upon insertion which may enhance the user’s sensation and pleasure. Unlike the male condom, FC2 may be inserted in advance of arousal, eliminating disruption during sexual intimacy. FC2 is also an alternative to latex sensitive users (7% to 20% of the population) who are unable to use male condoms without irritation. To the Company's knowledge, there is no reported allergy to the nitrile polymer.FC2 is pre-lubricated, disposable and recommended for use during a single sex act.FC2 is not reusable. FC2 received FDA approval as a Class III medical device on March 10, 2009, and has been available in the United States since August2009.In addition to FDA approval, the FC2 female condom has been approved by other regulatory agencies, including in the European Union, India and Brazil.Based on a rigorous scientific review, WHO agreed that FC2 performs in the same manner as FC1 and cleared FC2 for purchase by U.N. agencies in 2006. Global Market Potential Because the FC2 female condom offers a woman dual protection against both unintended pregnancy and STI’s, including HIV/AIDS, its market encompasses both family planning and disease prevention. Prevention.The first clinical evidence of AIDS was noted more than thirty years ago.Since then, HIV/AIDS has become the most devastating pandemic facing humankind in recorded history. In November 2009, WHO released statistics indicating that on a world-wide basis, HIV/AIDS is now the leading cause of death in women 15 to 44 years of age.According to the World Health Organization, in 2010 worldwide more than half of all the adults livings with HIV were women and almost 50% of all new adult cases of HIV/AIDS were women. In the United States the Centers for Disease Control and Prevention (CDC)and FDA both list heterosexual sex as the most common method of HIV transmission in women. For sexually active couples, male condoms and the FC2 female condom are the only barrier methods approved by FDA for preventing sexual transmission of HIV/AIDS.In recent years, scientists have sought to develop alternative means of preventing HIV/AIDS.Based on the complexities of such research, a viable prevention alternative is unlikely to be available in the foreseeable future.To date, it is clear that condoms, male and female, continue to play a key role in the prevention of STI’s, including HIV/AIDS.The Company’s FC2 female condom, when used consistently and correctly, gives a woman control over her sexual health by providing dual protection against STI’s (including HIV/AIDS) and unintended pregnancy. 9 In the United States, the CDC continues to report that the HIV/AIDS epidemic is taking an increasing toll on women and girls. Women of color, particularly black women, have been especially hard hit. Women of color comprise both the majority of new HIV and AIDS cases among women, and the majority of women living with the disease. In 2009, the CDC lists the rate of new HIV infection for black women as approximately 15 times the rate for white women in the United States. In 2009, in the United States, it is estimated that one in 32 black women would be diagnosed with HIV in her lifetime, compared to the one in 526 incidence rate amongst white women. The CDC estimates there are 19 million new sexual transmitted infections in the United States each year. It is also estimated that over 24,000 women each year in the US lose the ability to conceive or carry a pregnancy to term due to undiagnosed or untreated STI’s. In March 2008, the CDC announced that a study indicated that 26% of female adolescents in the United States have at least one of the most common STI’s. Led by the CDC’s Sara Forhan, the study is the first to examine the combined national prevalence of common STI’s among adolescent women in the United States. In addition to overall STI prevalence, the study found that by race, African American teenage girls had the highest prevalence, with an overall prevalence of 48% compared to 20% among both whites and Mexican Americans. Overall, approximately half of all the teens in the study reported ever having sex. Among these girls, the STI prevalence was 40%. Contraception.The feminization of HIV/AIDS has increased the relevance of FC2 for the prevention of unintended pregnancies as well as disease prevention.Unintended pregnancy may result in maternal and infant death, babies with HIV/AIDS, AIDS orphans and increased health care costs. The value of FC2 as a contraceptive device was highlighted on World AIDS Day, December 1, 2011, when the British Government pledged 5 million British pounds (approximately $7.6 million) for the purchase of female condoms.In the announcement, the British Government noted the prevention of unintended pregnancies as a reason for the donation. On July 11, 2012, World Population Day, the UK Government and the Bill and Melinda Gates Foundation held a Summit on Family Planning in London, England (the “London Summit”).It was attended by public health officials, government officials, and private sector companies that supply contraceptives and related products. The primary goal of the London Summit was to increase access to contraceptives to an additional 120 million poor women in 69 developing countries by 2020.Achievement of this goal will reduce maternal and infant immortality, HIV/AIDS babies and orphans and health care costs. At the close of the London Summit it was announced that commitments of $4.6 billion had been made to fund the 2012-2020 program.This included commitments by the British Government, other specific countries, the Bill & Melinda Gates Foundation, other foundations, Bloomberg Philanthropies, and other private sector donors. 10 FHC was one of only fourteen companies invited to attend the London Summit.O.B. Parrish, the Company’s Chairman and Chief Executive Officer,participated on a panel “Partnering for Progress: The Role of Public/Private Partnerships”. FHC announced a program to support the goal to provide contraceptives to an additional 120 million women by 2020.FHC’s program includes the following: · Aggregate annual public sector purchases from all large buyers to set prospectively volume-based unit pricing · Award major purchasers with free product equal to 5% of total annual units purchased · Invest up to $14 million over the next six years in reproductive health and HIV/AIDS prevention education and training in collaboration with global agencies. The Company believes achievement of the London Summit’s goals will increase the market for contraceptives over the long-term.It also believes it will increase the market for the female condom, as it is the only female-initiated product that provides dual protection against unintended pregnancy and STI’s including HIV/AIDS. The Condom Market The global male condom market (public and private sector) is estimated to be $3 billion annually. The global public health sector market for male condoms is estimated to be greater than 10 billion units annually.Given the rapid spread of HIV/AIDS in India and China, UNAIDS estimates that the annual public health sector demand for condoms, both male and female, will reach 19 billion units by 2015. Government Regulation Female condoms as a group were classified by the FDA as Class III medical devices in 1989.Class III medical devices are deemed by the FDA to carry potential risks with use which must be tested prior to FDA approval, referred to as Premarket Approval (PMA), for sale in the U.S.As FC2 is a Class III medical device, prior to selling FC2 in the U.S., the Company was required to submit a PMA application containing technical information on the use of FC2 such as pre-clinical and clinical safety and efficacy studies which were gathered together in a required format and content.The FC2 PMA was approved by the FDA as a Class III medical device in March 2009. FC2 received the CE Mark which allows it to be marketed throughout the European Union.FC2 has also been approved by regulatory authorities in Brazil, India and other jurisdictions. The Company believes that FC2’s PMA and FDA classification as Class III medical devices create a significant barrier to entry in the U.S. market. The Company estimates that it would take a minimum of four to six years to implement, execute and receive FDA approval of a PMA to market another type of female condom. 11 In the U.S., FC2 is regulated by the FDA. Pursuant to section 515(a)(3) of the Safe Medical Amendments Act of 1990 (the "SMA Act"), the FDA may temporarily suspend approval and initiate withdrawal of the PMA if the FDA finds that FC2 is unsafe or ineffective, or on the basis of new information with respect to the device, which, when evaluated together with information available at the time of approval, indicates a lack of reasonable assurance that the device is safe or effective under the conditions of use prescribed, recommended or suggested in the labeling. Failure to comply with the conditions of FDA approval invalidates the approval order. Commercial distribution of a device that is not in compliance with these conditions is a violation of the SMA Act. As an FDA approved medical device, the facilities in which FC2 is produced and tested are subject to periodic FDA inspection to ensure compliance with current Good Manufacturing Processes.The Company’s most recent FDA inspection was completed in September 2010. The FDA’s approval order for FC2 includes conditions that relate to product labeling, including information on the package itself and instructions for use called a “package insert” which accompanies each product.The Company believes it is in compliance with the FDA approval order. Significant Customers Because FC2 provides dual protection against both sexually transmitted infections, (including HIV/AIDS), and unintended pregnancy, it is an integral part of both HIV/AIDS prevention and family planning programs throughout the world.These programs are typically supplied by global public health sector buyers who purchase products for distribution, at low cost or no cost, to those who need but cannot afford to buy such products themselves.Within the global public health sector are large global agencies such as UNFPA (U.N. Population Fund), USAID (United States Agency for International Development), DFID (U.K.’s Department for International Development), PSI (Population Services International) and other social marketing groups, various government health agencies and NGO’s (non-governmental agencies).The Company’s most significant customers are either global public health sector agencies, country specific ministries of health or those who facilitate their purchases and/or distribution. The Company's three largest customers currently are UNFPA, John Snow, Inc., facilitator of USAIDI DELIVER project, and Sekunjalo Investments Corporation (PTY) Ltd.UNFPA accounted for 40% of unit sales in fiscal2012, 25% of unit sales in fiscal2011, and 37% of unit sales in fiscal2010.John Snow, Inc. accounted for 25% of unit sales in fiscal2012, 26% of unit sales in fiscal2011, and 33% of unit sales in fiscal2010.Sekunjalo Investments Corporation (PTY) Ltd., accounted for 20% of unit sales in 2012.Sekujalo’s purchases were less than 10% of total annual units sold in fiscal 2011 and 2010.No other single customer accounted for more than 10% of unit sales in fiscal 2012, 2011 or 2010. Commercial Markets – Direct to Consumers The Company has distribution agreements and other arrangements with commercial partners which market directly to consumers in 16 countries, including the United States, Brazil, Spain, France, and India. These agreements are generally exclusive for a single country. Under these agreements, the Company sells the FC2 female condom to the distributor partners, who market and distribute the product to consumers in the established territory. 12 Relationships and Agreements with Public Health Sector Organizations The Company’s customers are primarily large global agencies, non-government organizations, ministries of health and other government agencies which purchase and distribute the FC2 female condom for use in HIV/AIDS prevention and family planning programs.The Company offers uniform, volume-based pricing to such agencies, rather than entering into long-term supply agreements. In the United States, FC2 is sold to city and state public health clinics as well as not-for-profit organizations such as Planned Parenthood.FC2 is being distributed as part of New York City’s Female Condom Education and Distribution Project being conducted by the Bureau of HIV/AIDS Prevention and Control.As of September 30, 2012, FC2 was available in 1,001 locations in New York City, as compared to 609 at September 30, 2011; including both community based organizations and the N.Y.C. Department of Health and Mental Hygiene units. The Company, in collaboration with the National Female Condom Coalition, is encouraging FC2 usage through city-specific programs as well as other coordinated efforts.To make “train the trainer” education broadly available, the Company introduced its FC2 On-line Training Program in March 2012. The National Female Condom Coalition support of the female condom was evidenced by its initiation of the first-ever Global Female Condom Day on September 12, 2012. Employees As of November 30, 2012, the Company had144 full-time employees including 10 located in the U.S., 13 in the U.K.,116 in Malaysia and 5 in other countries to implement training and programs, and no part-time employees. None of the Company’s employees are represented by a labor union. The Company believes that its employee relations are good.In Malaysia, direct labor is supplied primarily by a contracted work force. Research and Development In September 2005, the Company announced that development of its second generation product, FC2, was complete.Throughout fiscal 2006, the Company developed and scaled-up the FC2 manufacturing process, which was completed by approximately March 31, 2007.During the remainder of fiscal 2007 and throughout fiscal 2008 and fiscal 2009, the Company conducted various activities in preparation and support of a PMA to secure FDA approval for FC2. Environmental Regulation The Company believes there are no material issues or material costs associated with the Company's compliance with environmental laws related to the manufacture and distribution of FC2.The Company has not incurred environmental expenses in fiscal 2012, 2011 or 2010, nor does it anticipate environmental expenses in the foreseeable future. 13 Raw Materials The principal raw material used to produce FC2 is a nitrile polymer. While general nitrile formulations are available from a number of suppliers, the Company has chosen to work closely with the technical market leader in synthetic polymers to develop a grade ideally suited to the bio-compatibility and functional needs of a female condom.The supplier has agreed that the Company is the sole and exclusive owner of the unique polymer formulation that was developed for FC2. Manufacturing Facilities The Company leases 16,000 sq. ft. of production space in Selangor D.E., Malaysia for the production of FC2.In fiscal 2012, expansion of the facility’s manufacturing capacity by 20% to approximately 100 million units annually was begun. The expansion was completed in October 2012, when the new lines went into production. The Company’s India-based FC2 end-stage production capacity for supply to the Indian market is located at a facility owned by its exclusive distributor, Hindustan Lifecare Limited (HLL) in the Cochin Special Export Zone. In December 2007, production began at that facility which has a capacity of 7.5 million units per year. FHC’s total FC2 production capacity is approximately 100 million units annually.The Company intends to expand its capacity at existing locations and/or manufacture at additional locations as the demand for FC2 develops. Competition The Company's FC2 female condom participates in the same market as male condoms but is not seen as directly competing with male condoms. Rather, studies show that providing FC2 is additive in terms of prevention and choice. Male condoms cost less and have brand names that are more widely recognized than FC2. In addition, male condoms are generally manufactured and marketed by companies with significantly greater financial resources than the Company. Other parties have developed and marketed female condoms.None of these female condoms marketed or under development by other parties have secured FDA approval. The Cupid female condom became the second female condom design to successfully complete the WHO prequalification process in July 2012 and be cleared for purchase by UN agencies. It is possible that other female condoms may receive FDA approval or complete the WHO prequalification process or may otherwise compete with the Company's FC2 female condom. Patents and Trademarks FC2 patents have been issued by the United States, the European Union, Canada, Australia, South Africa, The People’s Republic of China, Greece, Turkey, Spain, Japan and the African Regional Intellectual Property Organization (ARIPO), which includes Botswana, The Gambia, Ghana, Kenya, Lesotho, Malawi, Mozambique, Namibia, Sierra Leone, Somalia, Sudan, Swaziland, Uganda, United Republic of Tanzania, Zambia and Zimbabwe.Patent applications for FC2 are pending in various other countries around the world through the Patent Cooperation Treaty. The patents cover the key aspects of FC2, including its overall design and manufacturing process.There can be no assurance that pending patents provide the Company with protection against copycat products entering markets during the pendency of the patents. 14 The Company has the registered trademark “FC2 Female Condom” in the United States.The Company has also secured, or applied for, 12 trademarks in 22 countries to protect the various names and symbols used in marketing the product around the world. These include "femidom" and "femy," “Reality” and others. In addition, the experience that has been gained through years of manufacturing the FC female condoms (FC1 and FC2) has allowed the Company to develop trade secrets and know-how, including certain proprietary production technologies that further protects its competitive position. Backlog Unfilled product orders totaled $11,382,572 at November 30, 2012 and $6,482,000 at December 1, 2011.Unfilled orders materially fluctuate from quarter to quarter, and the amount at November 30, 2012 includes orders with requested delivery dates later in fiscal 2013. The Company expects current unfilled orders to be filled during fiscal 2013. Available Information The Company maintains its corporate website at www.femalehealth.com and it makes available, free of charge, through this website its annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and amendments to those reports that the Company files with or furnishes to the Securities and Exchange Commission (the "SEC"), as soon as reasonably practicable after it electronically files such material with, or furnishes it to, the SEC.Information on the Company's website is not part of this report. Item 1A. Risk Factors You should carefully consider the risks described below, together with all of the other information included in this Annual Report and our other SEC filings, in considering our business and prospects.The risks described below are not the only risks we face.Additional risks that we do not yet know of or that we currently think are immaterial may also impair our business operations.If any of the events or circumstances described in the following risks occur, our business, financial condition or results of operations could be materially adversely affected.In such cases, the trading price of our common stock could decline. Our success is dependent upon the success of FC2. We expect to derive virtually all of our future revenues from sales of our only product, the FC2 female condom.The ultimate level of demand for FC2 is uncertain, and we may not be able to grow our business if demand for FC2 does not increase.We also depend on public sector agencies around the world to continue to include FC2 in their STI prevention and family planning programs; and on our commercial sector distribution partners to successfully market and distribute FC2.A decline in demand for FC2 would reduce our net revenues and profitability. 15 Our business may be affected by contracting risks with government and other international health agencies. Our customers are primarily large international agencies and government health agencies which purchase and distribute FC2 for use in family planning and HIV/AIDS prevention programs.Sales to such agencies may be subject to government contracting risks, including the appropriations process and funding priorities, potential bureaucratic delays in awarding contracts, process errors, politics or other pressures, and the risk that contracts may be subject to cancellation, delay or restructuring.These contracting risks may cause significant quarter to quarter variations in our operating results and could adversely affect our net revenues and profitability.Budget issues and spending cuts affecting government health agencies may also adversely affect demand for our product and our net revenues. We depend on three major customers for a significant portion of our net revenues. In fiscal 2012, our three largest customers, UNFPA, John Snow, Inc., facilitator of USAID I DELIVER project, and Sekunjalo Investments Corporation (PTY) Ltd., together accounted for 85% of our total unit sales.In fiscal 2011, USAID and UNFPA collectively purchased 51% of units sold.In fiscal 2010, USAID and UNFPA collectively purchased 70% of the units sold.Sekunjalo’s purchases in fiscal 2011 and 2010 were less than 10% of total annual units sold.An adverse change in our relationship with our largest customers could have a material adverse effect on our net revenues and profitability. Since we sell product in foreign markets, we are subject to international business risks that could adversely affect our operating results. Our international operations subject us to risks, including: · economic and political instability; · changes in international regulatory requirements, import duties or export restrictions, including limitations on the repatriation of earnings; · difficulties in staffing and managing foreign operations; · complications in complying with trade and foreign tax laws; · price controls and other restrictions on foreign currency; and · difficulties in our ability to enforce legal rights and remedies. Any of these risks might disrupt the supply of our products, increase our expenses or decrease our net revenues.The cost of compliance with trade and foreign tax laws increases our expenses, and actual or alleged violations of such laws could result in enforcement actions or financial penalties that could result in substantial costs. 16 Increases in the cost of raw materials, labor and other costs used to manufacture our product could increase our cost of sales and reduce our gross margins. We may experience increased costs of raw materials, including the nitrile polymer used in FC2, and increased labor costs.We may not be able to pass along such cost increases to our customers.As a result, an increase in the cost of raw materials, labor or other costs associated with manufacturing FC2 could increase our cost of sales and reduce our gross margins. Currency exchange rate fluctuations could increase our expenses. Because we manufacture FC2 in a leased facility located in Malaysia, a portion of our operating costs are denominated in a foreign currency.While a material portion of our future sales of FC2 are likely to be in foreign markets, all sales of FC2 are denominated in United States dollars.Manufacturing costs are subject to normal currency risks associated with fluctuations in the exchange rate of the Malaysian ringgit (MYR) relative to the United States dollar.Historically, we have not hedged our foreign currency risk. We rely primarily on a single facility to manufacture FC2, which subjects us to the risk of supply disruptions. We manufacture FC2 in a single leased facility located in Malaysia.Difficulties encountered by this facility, such as fire, accident, natural disaster or an outbreak of a contagious disease, could halt or disrupt production at the facility, delay the completion of orders or cause the cancellation of orders.Any of these risks could increase our expenses or reduce our net revenues. Our product is subject to substantial government regulation which exposes us to risks that we will be fined or exposed to civil or criminal liability, receive negative publicity or be prevented from selling our product. FC2 is subject to regulation by the FDA under the Food, Drug and Cosmetic Act, and by foreign regulatory agencies.Under the Food, Drug and Cosmetic Act, medical devices must receive FDA clearance before they can be sold.FDA regulations also require us to adhere to "Good Manufacturing Practices," which include testing, quality control and documentation procedures.Our compliance with applicable regulatory requirements is monitored through periodic inspections by the FDA and foreign regulatory agencies.If we fail to comply with applicable regulations, we could: · be fined or exposed to civil or criminal liability; · face suspensions of clearances, seizures or recalls of products or operating restrictions; · receive negative publicity; or 17 · be prohibited from selling our product in the United States or in foreign markets. Uncertainty and adverse changes in the general economic conditions may negatively affect our business. If the recent decline in general economic conditions in the United States and other global markets in which we operate continues, or if consumers fear that economic conditions will continue to decline, consumers may reduce expenditures for products such as our product.Adverse changes may occur as a result of adverse global or regional economic conditions, fluctuating oil prices, declining consumer confidence, unemployment, fluctuations in stock markets, contraction of credit availability or other factors affecting economic conditions generally.These changes may negatively affect the sales of our product, increase the cost and decrease the availability of financing, or increase costs associated with producing and distributing our product.In addition, a substantial portion of the sales of FC2 are made in the public market to government agencies, including USAID and other government agencies around the world.Worsening economic conditions as well as budget deficits and austerity measures may cause pressures on government budgets and result in a reduction in purchases of FC2 from us by governmental agencies. Because our product faces significant competition from other products, including other female condoms as well as the male condom, we may not be able to achieve anticipated growth levels or profit margins. We may be unable to compete successfully against current and future competitors, and competitive pressures could have a negative effect on our net revenues, cash flows and profit margins. Some parties have developed and marketed female condoms, although only one such product has WHO pre-clearance and none of these female condoms have been approved by the FDA. It is also possible that other parties will develop a female condom. These products, if developed, could be distributed by companies with greater financial resources and customer contacts than us. In addition, there are a number of other products currently marketed which have a higher degree of accepted efficacy for preventing pregnancy than does the female condom. These products include male condoms, birth control pills, and Depo Provera. However, other than the FC2 female condom, only the latex male condom is generally recognized as being efficacious in preventing both unintended pregnancies and sexually transmitted diseases. Companies manufacturing these competing products are generally much larger than we are and have access to significantly greater resources than we do. In addition, FC2 is generally sold at prices comparatively greater than the price of the latex male condom. Accordingly, FC2 will not be able to compete with the latex male condom solely on the basis of price. Sales of our product fluctuate, which causes our operating results to vary from quarter to quarter. Sales of our product fluctuate based upon demand from our commercial partners and the public sector and the nature of government procurement processes. Historically, our net revenues and profitability have varied from quarter to quarter due to such buying patterns. Quarterly variations in operating results may cause us to fail to meet our earnings guidance or market expectations for our operating results and may tend to depress our stock price during such quarters. 18 Material adverse or unforeseen legal judgments, fines, penalties or settlements could have an adverse impact on our profits and cash flows. We may, from time to time, become a party to legal proceedings incidental to our business, including, but not limited to, alleged claims relating to product liability, environmental compliance, patent infringement, commercial disputes and employment matters.Future litigation could require us to record reserves or make payments which could adversely affect our profits and cash flows.Even the successful defense of legal proceedings may cause us to incur substantial legal costs and may divert management's attention and resources away from our business. Our success depends, in part, on our ability to protect our intellectual property. We rely on our patented and other proprietary technology relating to our FC2 female condom.The actions taken by us to protect our proprietary rights may not be adequate to prevent imitation of our product, processes or technology.We cannot assure you that our proprietary technology will not become known to competitors, or that others will not independently develop a substantially equivalent or better female condom that does not infringe on our intellectual property rights, or will not challenge or assert rights in, and ownership of, our patents and other proprietary rights. A limited number of our shareholders can exercise substantial influence over our company. As of November 30, 2012, our directors and executive officers and their affiliates beneficially owned in the aggregate approximately 25.6% of the outstanding shares of our common stock.If these shareholders were to vote together as a group, they would have the ability to exert significant influence over our Board of Directors and policies.For instance, these shareholders would be able to exert a significant influence over the outcome of all shareholder votes, including votes concerning director elections, amendments to our articles of incorporation and possible mergers, corporate control contests and other significant corporate transactions. We may not be able to continue paying dividends on our common stock. Although we have paid a quarterly cash dividend to the holders of our common stock since the second quarter of fiscal 2010, holders of our common stock are not entitled to receive dividends. Downturns in the domestic and global economies or in our operating results could cause our Board of Directors to consider, among other things, the reduction or elimination of dividends paid on our common stock.This could adversely affect the market price of our common stock.In addition, under our credit facility with Heartland Bank, dividends are only permitted as long as after giving effect to the dividend we have a ratio of total liabilities to total stockholders' equity of no more than 1:1. 19 Anti-takeover provisions in our charter documents, Wisconsin law and change of control agreements with our officers could prevent or delay a change in control of our company. We are subject to a number of provisions in our charter documents, Wisconsin law and change of control agreements that may discourage, delay or prevent a merger or acquisition that a shareholder may consider favorable.These anti-takeover provisions include the following: · the authority provided to our Board of Directors in our Amended and Restated Articles of Incorporation to issue preferred stock without further action by our shareholders; · change of control agreements we have entered into with five of our employees which provide for up to three years of compensation following a change of control as defined in the agreements; · the provision under Wisconsin law that permits shareholders to act by written consent only if such consent is unanimous; · the provision under Wisconsin law that requires for a corporation such as us that was formed before January1, 1973, the affirmative vote of the holders of at least two-thirds of the outstanding shares of our voting stock to approve an amendment to our articles of incorporation, a merger submitted to a vote of our shareholders or a sale of substantially all of our assets; and · the Wisconsin control share acquisition statute and Wisconsin's "fair price" and "business combination" provisions which limit the ability of an acquiring person to engage in certain transactions or to exercise the full voting power of acquired shares under certain circumstances. The trading price of our common stock has been volatile, and investors in our common stock may experience substantial losses. The trading price of our common stock has been volatile and may become volatile again in the future.The trading price of our common stock could decline or fluctuate in response to a variety of factors, including: · our failure to meet our earnings guidance or market expectations for our performance; · changes in the rate at which we pay dividends; · the timing of announcements by us or our competitors concerning significant product developments, acquisitions or financial performance; · fluctuation in our quarterly operating results; 20 · substantial sales of our common stock; · general stock market conditions; or · other economic or external factors. You may be unable to sell your stock at or above your purchase price. Item 1B. Unresolved Staff Comments Not Applicable Item 2. Properties The Company leases approximately 5,100 square feet of office space at 515 North State Street, Suite 2225, Chicago, IL 60654.The lease expires October 31, 2016.The Company utilizes warehouse space and sales fulfillment services of an independent public warehouse located in Wood Dale, IL for storage and distribution of the FC2 female condom.In June 2010, the Company entered a new lease agreement for 6,400 square feet of office space located in London, England.The lease, which expires in June 2020, includes an option by the Company to terminate the lease in 2015.The Companymanufactures and warehouses FC2 within a leased facility with 16,000 sq. ft. of production space, in Selangor D.E., Malaysia.The FDA-approved manufacturing process is subject to periodic inspections by the FDA as well as the U.K. based “notified body”, which is responsible for CE and ISO accreditation. The lease currently has an expiration date of September1, 2013 and is renewable at the option of the Company for an additional three year term. The Company’s Malaysian production capacity is approximately 100 million units annually. In February 2012, the Company extended the lease for 11,000 square feet of warehouse space in Selangor, Malaysia.The lease term is two years, beginning March 1, 2012 and ending on February 29, 2014.The lease terms include an option by the Company to extend the lease for an additional year. Item 3. Legal Proceedings. The Company is not currently involved in any pending legal proceedings. Item 4. Mine Safety Disclosures Not Applicable 21 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Shares of our common stock trade on the NASDAQ Capital Market under the symbol "FHCO".The approximate number of record holders of our common stock at November 30, 2012 was 319.In January 2010, the Board of Directors adopted a quarterly cash dividend policy and declared the first cash dividend in the Company's history, which was paid in February2010.In total, the Board has declared twelve quarterly dividends, the most recent of which was paid in November 2012.All dividends have been paid from the Company's cash on hand.Any future quarterly dividends and the record date for any such dividend will be considered each quarter by the Company's Board of Directors and announced by the Company.Payment of future dividends is at the discretion of the Board of Directors and the Company may not have sufficient cash flows to continue to pay dividends.Under the Company's credit facility with Heartland Bank, dividends and share repurchases are permitted as long as after giving effect to the dividend or share repurchase the Company has a ratio of total liabilities to total stockholders' equity of not more than 1:1.Information regarding the high and low reported closing prices for our common stock and dividends paid on our common stock for the quarters indicated is set forth in the table below. Quarters FIRST SECOND THIRD FOURTH 2012 Fiscal Year Price per common share – High $ Price per common share – Low $ Dividends paid $ 2011 Fiscal Year Price per common share – High $ Price per common share – Low $ Dividends paid $ Stock Repurchase Program The Company has had a Stock Repurchase Program in effect since January 2007. The Stock Repurchase Program currently authorizes a total of 3,000,000 shares to be acquired through December 31, 2012. From the program’s onset through September 30, 2012, the total number of shares repurchased by the Company is 1,958,829. The Stock Repurchase Program authorizes purchases in privately negotiated transactions as well as in the open market. In October 2008 the Company's Board of Directors authorized repurchases in private transactions under the Stock Repurchase Program of shares issued under the Company's equity compensation plans to directors, employees and other service providers at the market price on the effective date of the repurchase request. Total repurchases under this amendment are limited to an aggregate of 250,000 shares per calendar year and to a maximum of 25,000 shares annually per individual. Purchases under this amendment for fiscal 2012, 2011 and 2010 were 34,000, 5,750 and 65,274 shares, respectively. 22 Issuer Purchases of Equity Securities: Details of Treasury Stock Purchases to Date throughSeptember 30, 2012: Period Total Number of Shares Purchased Average Price Paid Per Share Total Number of Shares Purchased As Part of Publicly Announced Program Maximum Number of Shares that May yet be Purchased Under the Program January 1, 2007 – June 30, 2012 $ July 1, 2012– July31, 2012 - - August 1, 2012– August 31, 2012 - - September 1, 2012– September 30, 2012 Quarterly Subtotal - Total $ Recent Sales of Unregistered Securities On July 24, 2012, a warrant holder exercised 10,000 warrants for cash which provided the Company with proceeds of $13,000, and on September 28, 2012, the warrant holder exercised 18,000 warrants using the cashless exercise option available in the warrant which entitled the warrant holder to 14,795 shares of our common stock. The Company believes that these issuances of our common stock in connection with the warrant exercises were exempt from registration under section 4(2) of the Securities Act of 1933 and/or Regulation D promulgated under the Securities Act of 1933 because such issuances were made to a person who is an accredited investor. The accredited investor represented to the Company that he was purchasing for investment without a view to further distribution. Item 6. Selected Financial Data The data set forth below should be read in conjunction with Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Consolidated Financial Statements and Notes thereto appearing in this Annual Report on Form 10-K.The Consolidated Statement of Income Data for the years ended September30, 2012, 2011 and 2010, and the Consolidated Balance Sheet Data as of September30, 2012 and 2011, are derived from the Consolidated Financial Statements included elsewhere in this report.The Consolidated Statement of Income Data for the years ended September30, 2009 and 2008, and the Consolidated Balance Sheet Data as of September30, 2010, 2009 and 2008, are derived from Consolidated Financial Statements that are not included in this report.The historical results are not necessarily indicative of results to be expected for future periods. 23 Year ended September 30, Consolidated Statement ofIncome Data: (In thousands, except per share data) Product sales $ Royalty income 22 49 34 Net revenues Cost of sales Gross profit Operating expenses: Advertising 53 33 77 95 Selling, general and administrative Restructuring costs - - - Total operating expenses, net Operating income Non-operating (expense) income: Interest and other (expense) income - (2 ) 29 56 53 Foreign currency transaction (loss) gain ) ) ) Total non-operating (expense) income ) ) ) Income before income taxes Income tax benefit ) Net income Preferred dividends, Class A, Series 1 - 8 Preferred dividends, Class A, Series 3 - - - 80 Net income attributable to common stockholders $ Net income per basic common share outstanding $ Basic weighted average common shares outstanding Net income per diluted common share outstanding $ Diluted weighted average common shares outstanding Cash dividends declared per share $ 24 September 30, Consolidated Balance Sheet Data: (In thousands) Cash and cash equivalents $ Restricted cash 5 5 5 Working capital Total assets Accumulated deficit ) Long-term obligations Total stockholders' equity $ 25 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations Overview The Female Health Company manufactures, markets and sells the FC2 female condom. FC2 is the only currently available female-initiated product approved by the U.S. Food and Drug Administration (FDA) that provides dual protection against unintended pregnancy and sexually transmitted infections ("STIs"), including HIV/AIDS. In2005, the Company introduced a second generation female condom, FC2, which had been developed to: 1. Expand access to female-initiated prevention by offering a more affordable product 2. Increase HIV/AIDS prevention and family planning options 3. Lower health care costs 4. Increase gross margins In August 2006, after a stringent technical review, the World Health Organization (WHO) cleared FC2 for purchase by U.N. agencies.The first substantial sales of FC2 occurred in fiscal 2007.FC2 received FDA approval as a Class III medical device on March 10, 2009 and became available in the United States in August2009. In addition to FDA approval, the FC2 female condom has been approved by other regulatory agencies, including in the European Union, India, and Brazil. In October 2009, the Company completed the transition from its first generation product, FC1, to its second generation product, FC2, and production of FC1 ceased. Although FC1 production has ceased, the Company retains ownership of certain world-wide rights to FC1, as well as various patents, regulatory approvals and other intellectual property related to FC1. From its introduction in March 2007 through September 30, 2012, approximately 170 million FC2 female condoms have been distributed in 138 countries. Since the last shipments of FC1 were produced and sold in October 2009, all units sold have been FC2. The FC2 female condom provides women dual protection against STI’s (including HIV/AIDS) and unintended pregnancy.Because FC2’s primary usage is that of disease prevention, the public health sector is the Company’s main market. Within the public health sector, various organizations supply critical products such as FC2, at no cost or low cost, to those who need but cannot afford to buy such products for themselves. FC2 is currently available in 138 countries.A significant number of countries with the highest demand potential are in the developing world.The incidence of HIV/AIDS, other STI’s and unwanted pregnancy in these countries represents a remarkable potential for significant sales of a product that benefits some of the world’s most underprivileged people.However, conditions in these countries can be volatile and result in unpredictable delays in program development, tender applications and processing orders. 26 The Company has a relatively small customer base, with a limited number of customers who generally purchase in large quantities. Over the past few years, major customers have included large global agencies, such as the United Nations Population Fund (UNFPA) and the United States Agency for International Development (USAID), through its facilitator, John Snow, Inc.Other customers include ministries of health or other governmental agencies, which either purchase directly or via in-country distributors, and non-governmental organizations. Purchasing patterns vary significantly from one customer to another, and may reflect factors other than simple demand.For example, some governmental agencies purchase through a formal procurement process in which a tender (request for bid) is issued for either a specific or a maximum unit quantity.Tenders also define the other elements required for a qualified bid submission (such as product specifications, regulatory approvals, clearance by WHO, unit pricing and delivery timetable).Bidders have a limited period of time in which to submit bids.Bids are subjected to an evaluation process which is intended to conclude with a tender award to the successful bidder.The entire tender process, from publication to award, may take many months to complete. Administrative issues, politics, bureaucracy, process errors, changes in leadership, funding priorities and/or other pressures may delay or derail the process and affect the purchasing patterns of public sector customers.As a result, the Company may experience significant quarter to quarter sales variations due to the timing and shipment of large orders. In the past few years, the Company’s business model, which includes high gross margins, modest capital expenditures and low expense requirements compared to production volumes, has permitted the Company to sustain profitable operations without debt and maintain dividend payments during periods of delayed orders. Continuation of these accomplishments in the future periods will be contingent on a number of factors, including the degree and period of sales volatility and on the strength of global demand for the Company’s product. During fiscal 2011, the Company's unit shipments, revenues and net income were adversely affected by bureaucratic delays and other timing issues involving the receipt and shipment of large orders from Brazil and the Republic of South Africa (RSA). Significant orders for both countries were received in the first quarter of fiscal 2012. The 20 million unit order received for shipment to Brazil was the largest order in the Company’s history. Receipt of these orders positively impacted fiscal 2012 results. Revenues.Most of the Company's revenues have been derived from sales of the FC female condoms (FC1 and FC2), and are recognized upon shipment of the product to its customers. Since fiscal 2008, revenue is also being derived from licensing its intellectual property to its exclusive distributor in India, Hindustan Lifecare Limited ("HLL").HLL is authorized to manufacture FC2 at HLL's facility in Kochi, India for sale in India.HLL is the Company's exclusive distributor in India and the Company receives a royalty based on the number of units sold by HLL in India.Such revenue appears as royalties on the Audited Consolidated Statements of Income for the years ended September 30, 2012, 2011 and 2010, and is recognized in the period in which the sale is made by HLL. The Company's strategy is to further develop a global market and distribution network for its product by maintaining relationships with public health sector groups and completing partnership arrangements with companies with the necessary marketing and financial resources and local market expertise. 27 The Company’s most significant customers are either global public health sector agencies or those who facilitate their purchases and/or distribution. The Company's three largest customers currently are UNFPA, John Snow, Inc., facilitator of USAID I DELIVER project, and Sekunjalo Investments Corporation (PTY) Ltd. UNFPA accounted for 40% of unit sales in fiscal 2012, 25% of unit sales in fiscal 2011, and 37% of unit sales in fiscal 2010. John Snow, Inc. accounted for 25% of unit sales in fiscal 2012, 26% of unit sales in fiscal 2011, and 33% of unit sales in fiscal 2010. Sekunjalo Investments Corporation (PTY) Ltd., accounted for 20% of unit sales in 2012. Sekunjalo’s purchases were less than 10% of total annual units sold in fiscal 2011 and 2010. No other single customer accounted for more than 10% of unit sales in fiscal 2012, 2011 or 2010. Because the Company manufactures FC2 in a leased facility located in Malaysia, a portion of the Company's operating costs are denominated in foreign currencies. While a material portion of the Company's future sales are likely to be in foreign markets, all sales are denominated in the United States dollar. Effective October 1, 2009, the Company’s U.K. and Malaysia subsidiaries adopted the U.S. dollar as their functional currency, further reducing the Company’s foreign currency risk. Expenses.The Company previously manufactured FC1 at a facility located in the United Kingdom and manufactures FC2 at its facility located in Selangor D.E., Malaysia.The Company's cost of sales consists primarily of direct material costs, direct labor costs and indirect production and distribution costs.Direct material costs include raw materials used to make the female condoms, principally polyurethane for FC1 and a nitrile polymer for FC2.Indirect product costs include logistics, quality control and maintenance expenses, as well as costs for helium, nitrogen, electricity and other utilities. All of the key components for the manufacture of the FC2 female condom are essentially available from multiple sources. In fiscal 2010, the Company incurred a one-time charge of $1.9million for restructuring expenses related to exiting the lease of its former U.K. manufacturing facility, following the cessation of FC1 production. The Company's operating expenses include costs for promotion, education and training relating to FC2.During the London Summit, the Company announced a program to support the London Summit's goal to provide contraceptives to an additional 120million women by 2020.This program includes a plan for the Company to invest up to $14million over the next six years in reproductive health and HIV/AIDS prevention education and training in collaboration with global agencies.Such investment in education and training may increase the Company's operating expenses in future periods, although the Company has not set a specific timetable for any such increased spending on education and training.The Company believes that increased spending on education and training will increase the market for FC2.In connection with the London Summit, the Company also plans to award major purchasers with free product equal to 5% of total annual units purchased beginning in fiscal 2013. The Company will reserve for the cost of the free product as a cost of sales, which may affect the Company's gross margin.The Company believes that such free product awards will provide an incentive for increased unit sale volumes from major purchasers. 28 Fiscal Year Ended September30, 2012 Compared to Fiscal Year Ended September30, 2011 Operating Highlights.The Company had net revenues of $35,033,897 during the fiscal year 2012, compared to $18,565,102 in the fiscal year ended September 30, 2011. The Company’s fiscal 2012 unit sales were 88% higher than fiscal 2011 due to increased volume and several large orders from major customers during fiscal 2012.During fiscal 2011, the Company's unit shipments, revenues and net income were adversely affected by bureaucratic delays and other timing issues involving the receipt and shipment of large orders from Brazil and the Republic of South Africa (RSA). Significant orders for both countries were received in the first quarter of fiscal 2012.The average sales price of FC2 increased 1% in fiscal 2012 from fiscal 2011. The Company generated cash flow from operations of $10,356,054 for fiscal year 2012 compared to $6,968,155 for fiscal 2011. The Company had net income of $15,299,321, or $0.53 per diluted share, in fiscal 2012 compared to net income of $5,399,051, or $0.19 per diluted share, in fiscal2011. During fiscal 2012, the Company continued to pay quarterly dividends, raising the quarterly dividend rate from $0.05 per share to $0.06 per share mid-year. The Company remains debt free. Results of Operations. The Company had net revenues of $35,033,897 and net income of $15,299,321, or $0.53 per diluted share, in fiscal 2012, compared to net revenues of $18,565,102 and net income of $5,399,051, or $0.19 per diluted share, in fiscal 2011.Net revenues increased $16,468,795, or 89%, in fiscal2012 over the prior fiscal year, as a result of higher unit sales. In fiscal2012 and fiscal2011, net revenues included royalties of $21,721 and $49,011, respectively, earned from licensing intellectual property to the Company’s exclusive distributor in India, Hindustan Lifecare Limited. Gross profit increased $10,755,823, or 109%, to $20,621,013 in fiscal2012 from $9,865,190 in fiscal2011. Gross profit as a percentage of net revenues increased to 59% in fiscal2012 from 53% in fiscal2011.The increase in gross profit was the result of higher unit sales which improved the absorption of fixed overhead costs. Cost of sales increased $5,712,972, or 66%, to $14,412,884 in fiscal2012 from $8,699,912 in fiscal2011. The increase is due to higher volume. Advertising expenses increased $20,091 to $52,949 in fiscal2012 from $32,858 in fiscal2011. The increase is due to the expansion of the US training and education program. Selling, general and administrative expenses increased $3,091,144 to $9,628,134 in fiscal2012 from $6,536,990 in fiscal2011. The increase was primarily due to increased spending in education and training and incentive payments based on the achievement of performance goals relating to the Company’s unit sales and operating income. 29 Total operating expenses increased $3,111,235 to $9,681,083 in fiscal2012 from $6,569,848 in fiscal2011. The Company's operating income increased $7,644,588 to $10,939,930 in fiscal2012 from $3,295,342 in fiscal2011. The increase reflects the impact of significantly higher unit sales. The Company recorded non-operating expense of $147,907 in fiscal2012 compared to non-operating expense of $63,367 in fiscal2011. The increase was the result of an increased foreign currency loss of $148,269 in fiscal2012 versus a foreign currency loss of $61,258 in fiscal 2011. An entity is able to recognize a tax benefit for current or past losses when it can demonstrate that the tax loss carry forward will be utilized before expiration. Management believes that the Company’s recent and projected future growth and profitability has made it more likely than not that the Company will utilize a portion of its net operating loss carryforwards in the future. The Company recorded a deferred tax benefit in the amount of $4.9 million (gross tax benefit) during the year ended September 30, 2012 compared to $2.5 million for the year ended September 30, 2011 as a result of the decrease in the valuation allowance on these assets. Fiscal Year Ended September30, 2011 Compared to Fiscal Year Ended September30, 2010 Operating Highlights.The Company's net revenues were reduced as a result of lower unit sales, primarily due to delays in two large orders.The Company had net revenues of $18,565,102 in the fiscal year ended September 30, 2011 compared to $22,221,955 in the fiscal year ended September 30, 2010. The Company’s fiscal 2011 unit sales were 16% lower than fiscal 2010 due to reduced sales volume.The average sales price of FC2 decreased 1% in fiscal 2011 from fiscal 2010. The Company generated cash flow from operations of $6,968,155 for fiscal 2011, compared to $3,991,855 for fiscal 2010. The Company had net income of $5,399,051, or $0.19 per diluted share, in fiscal2011 compared to net income of $6,737,078, or $0.24 per diluted share, in fiscal 2010. The Company paid quarterly dividends of $0.05 per share and remained debt free. Results of Operations. The Company had net revenues of $18,565,102 and net income of $5,399,051, or $0.19 per diluted share, in fiscal 2011 compared to net revenues of $22,221,955 and net income of $6,737,078, or $0.24 per diluted share, in fiscal 2010. Net revenues decreased $3,656,853, or 16%, in fiscal2011 over the prior fiscal year, as a result of lower unit sales, primarily due to delays in two large orders. In fiscal2011 and fiscal2010, net revenues included royalties of $49,011 and $33,863, respectively, earned from licensing intellectual property to the Company’s exclusive distributor in India, Hindustan Lifecare Limited. 30 Gross profit decreased $3,059,629, or 24%, to $9,865,190 in fiscal2011 from $12,924,819 in fiscal2010. Gross profit as a percentage of net revenues decreased to 53% in fiscal2011 from 58% in fiscal2010.The decrease in gross profit was the result of lower unit sales which reduced the absorption of fixed overhead costs. Cost of sales decreased $597,224, or 6%, to $8,699,912 in fiscal2011 from $9,297,136 in fiscal2010. The decrease is due to lower volume. Advertising expenses decreased $43,849 to $32,858 in fiscal2011 from $76,707 in fiscal2010. Selling, general and administrative expenses decreased $32,040 to $6,536,990 in fiscal2011 from $6,569,030 in fiscal2010. The decrease was due to a reduction in selling and marketing expenses and lower consulting fees somewhat offset by higher legal fees and stock compensation expenses. In fiscal2010, the Company incurred a one-time charge of $1,929,922 for restructuring expenses related to exiting the lease of its former U.K. manufacturing facility. Included in that amount are lease surrender payments, excess capacity costs, and dilapidation expenses, partially offset by the proportionate recognition of deferred gain on the original sale/leaseback of the plant. There were no restructuring related costs in fiscal 2011. Total operating expenses decreased $2,005,811 to $6,569,848 in fiscal2011 from $8,575,659 in fiscal2010.The reduction resulted primarily from the lack of one-time restructuring costs and reduced selling and marketing costs, somewhat offset by higher legal fees and stock compensation expenses. The Company's operating income decreased $1,053,818 to $3,295,342 in fiscal2011 from $4,349,160 in fiscal2010.That reduction was the result of lower unit sales. The Company recorded non-operating expense of $63,367 in fiscal2011 compared to non-operating expense of $125,028 in fiscal2010.The reduction was the result of a reduced foreign currency loss of $61,258 in fiscal2011 versus a foreign currency loss of $154,196 in fiscal 2010. An entity is able to recognize a tax benefit for current or past losses when it can demonstrate that the tax loss carry forward will be utilized before expiration. Management believes that the Company’s recent and projected future growth and profitability has made it more likely than not that the Company will utilize a portion of its net operating loss carryforwards in the future. The Company recorded a deferred tax benefit in the amount of $2.5 million (gross tax benefit) during the year ended September 30, 2011 compared to $2.7 million for the year ended September 30, 2010 as a result of the decrease in the valuation allowance on these assets. Liquidity and Sources of Capital We generally fund our operations and working capital needs through cash generated from operations.Our operating activities generated cash of $10.4 million in fiscal 2012, $7.0 million in fiscal 2011, and $4.0 million in fiscal 2010.The increase of $3.4 million in cash generated from operating activities in fiscal 2012 as compared to fiscal 2011 was primarily due to the increase in revenues partially offset by the increase of accounts receivable.In fiscal 2012, investing activities consumed about $0.7 million for the purchase of fixed assets related to the expansion of the Company’s Malaysian facility.Financing activities used a net of $8.7 million, most of which was used to pay quarterly cash dividends andtax withholding in connection with cashless stock option exercises where the option holders’ surrendered shares to satisfy their withholding obligations. The increase of $3.0 million in cash generated from operating activities in fiscal 2011 as compared to fiscal 2010 was primarily due to a $2.2 million decrease in accounts receivable as well as miscellaneous fluctuations in the other assets and liabilities.In fiscal 2011, investing activities consumed about $0.05 million for the purchase of fixed assets. Financing activities used a net of $5.6 million, most of which was used to pay quarterly cash dividends. 31 At September 30, 2012, the Company had working capital of $11.0 million and stockholders' equity of $24.2 million compared to working capital of $7.5 million and stockholders' equity of $16.8 million as of September 30, 2011. Since the Company’s Board of Directors instituted a quarterly cash dividend program in January 2010, the Company has paid a total of twelve consecutive dividends, the most recent of which was paid on November 7, 2012.The first nine quarterly dividends were paid at the rate of $0.05 per share.In May 2012, the quarterly cash dividend rate was increased to $0.06 per share. A cumulative total of $17.6 million has been paid since the program’s initiation. Any future quarterly dividends and the record date for such dividends will be approved each quarter by the Company’s Board of Directors and announced by the Company.Payments of any future dividends are at the discretion of the Board of Directors and the Company may not have sufficient cash flows to pay dividends. The Company believes its current cash position is adequate to fund operations of the Company in the next 12 months, although no assurances can be made that such cash will be adequate. If the Company needs additional cash, it may sell equity securities to raise additional capital and may borrow funds under its Heartland Bank credit facility. On August 1, 2012, the Company entered into an amendment to its Second Amended and Restated Loan Agreement (as amended, the “Loan Agreement”) with Heartland Bank (the “Bank”) to extend the term of the Company’s revolving line of credit to August 1, 2013 .The credit facilityconsists of a revolving note for up to $2,000,000 with the Bank, with borrowings limited to a borrowing base determined based on 70% to 80% of eligible accounts receivable plus 50% of eligible inventory. Significant restrictive covenants in the Loan Agreement include prohibitions on any merger, consolidation or sale of all or a substantial portion of the Company’s assets and limits on the payment of dividends or the repurchase of shares. The Loan Agreement does not contain any financial covenants that require compliance with ratios or amounts.Dividends and share repurchases are permitted as long as after giving effect to the dividend or share repurchase the Company has a ratio of total liabilities to total stockholders’ equity of no more than 1:1.Borrowings on the revolving note bear interest at a rate of the base rate (4.5% at September 30, 2012) plus 0.5%. The note is collateralized by substantially all of the assets of the Company. No amounts were outstanding under the revolving notes at September 30, 2012 or 2011. 32 As of November 30, 2012, the Company had approximately $4.2 million in cash, net trade accounts receivable of $6.9 million and current trade accounts payable of $0.9 million. Presently, the Company has no required debt service obligations. The following table includes information relating to our contractual obligations as of September 30, 2012 in future fiscal years: Contractual Obligations Total Thereafter Long-term debt $
